Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/09/2020.  Claims 1-2, 14 & 16 have been amended.  Claims 5, 12- 13 & 15 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1-4, 7-11, 14 & 16 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-11, 14 & 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (JP2008040584 A).
Fukuda discloses: 
1: A control apparatus of a plurality of control apparatuses respectively controlling a plurality of nodes, the control apparatus comprising:
a communication interface configured for communication (see Fukuda at least fig. 1-9 and in particular fig. 2-3 & 8 “controller”); and

state information obtainment processing for obtaining state information that represents a state related to a position of an assigned node being controlled by the control apparatus among the plurality of nodes, and first nodes being controlled by other control apparatuses respectively and being communicable with the control apparatus among the plurality of nodes, via the communication interface (see Fukuda at least fig. 1-9 and in particular fig. 1- 3 & 8 “GPS antenna, updated current position”);
target position obtainment processing for obtaining position information relating to a target to be searched by the plurality of nodes (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9);
control information generation processing for generating control information for controlling movement of the assigned node based on the state information of each of the assigned node and the first node in such a way as to maximize, as to a finite search effort, a search probability at which the target is detected over all of the plurality of nodes including the assigned node, the first nodes, and second nodes being controlled by rest of control apparatuses respectively and being not communicable with the control apparatus among the plurality of nodes (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9 and Abstract); and
control processing for controlling movement of the assigned node based on the control information, wherein the control information generation processing includes generating control information for the assigned node and the first nodes based on the position information relating to the target in addition to the state information of each of the assigned node and the first nodes (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
2: whereinFirst named inventor: Masatsugu OgawaPage 3 the state information obtainment processing includes generating state information of each of the assigned node and the first nodes, by using an evaluation function for evaluating a degree of (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
3: wherein the control information generation processing includes generating the control information based on a result of comparison between information obtained with respect to the assigned node using the evaluation function and information obtained with respect to the first nodes using the evaluation function (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
4: wherein the control information generation processing includes generating the control information so that information obtained from the assigned node by applying the evaluation function becomes identical to information obtained from the first nodes by applying the evaluation function (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
6: wherein the state information obtainment processing includes applying, as the evaluation function, a function based on information representing presence probability of the target at any position (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
7: wherein the state information obtainment processing includes applying, as the evaluation function, a function based on a level of capability of detecting the target by the node (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
8: whereinFirst named inventor: Masatsugu OgawaPage 4 the control information generation processing includes generating, as the control information, information representing a movement direction and movement control amount of the assigned node (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
9: wherein the control information generation processing includes generating the control information based on a constraint on movement of the plurality of nodes (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
10: wherein the control information generation processing includes adjusting a movement control amount of the assigned node by considering, as the constraint on movement, an upper bound for the (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
11: wherein the control information generation processing includes adjusting a movement direction of the assigned node by considering, as the constraint on movement, a predetermined condition to be satisfied regarding situation of overlapping between a searchable range of the assigned node and searchable ranges of the first nodes (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
14: A control method for a control apparatus of a plurality of control apparatuses respectively controlling a plurality of nodes, by a computer apparatus, comprising: obtaining state information that represents a state related to a position of an assigned node being controlled by the control apparatus among the plurality of nodes, and first nodes being controlled by other control apparatuses respectively and being communicable with the control apparatus among the plurality of nodes; obtaining position information relating to a target to be searched by the plurality of nodes; generating control information for controlling movement of the assigned node based on the state information of each of the assigned node and the first nodes in such a way as to maximize, as to a finite search effort, a search probability at which the target is detected over all of a plurality of nodes including the assigned node, the first nodes, and second nodes being controlled by rest of control apparatuses respectively and being not communicable with the control apparatus among the plurality of nodes; and controlling movement of the assigned node based on the control information, wherein generating control information includes generating control information for the assigned node and the first nodes based on the position information relating to the target in addition to the state information of each of the assigned node and the first nodes (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).  
16: A computer-readable non-transitory storage medium storing a control program for a control apparatus of a plurality of control apparatuses respectively controlling a plurality of nodes, the program causing a computer apparatus to execute: a state information obtainment step of, obtaining state (see Fukuda at least fig. 1-9 and in particular fig. 1, 4-7 & 9).
Claims 1-4, 7-11, 14 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (US20060015215 A1).
Howard discloses: 
1: A control apparatus of a plurality of control apparatuses respectively controlling a plurality of nodes, the control apparatus comprising:
a communication interface configured for communication (see Howard at least fig. 1-8 and in particular fig. 5 & 8); and
processing circuitry that is configured to execute:
(see Howard at least fig. 1-8 and in particular fig. 5 & 8);
target position obtainment processing for obtaining position information relating to a target to be searched by the plurality of nodes (see Howard at least fig. 1-8 and in particular fig. 5- 8);
control information generation processing for generating control information for controlling movement of the assigned node based on the state information of each of the assigned node and the first node in such a way as to maximize, as to a finite search effort, a search probability at which the target is detected over all of the plurality of nodes including the assigned node, the first nodes, and second nodes being controlled by rest of control apparatuses respectively and being not communicable with the control apparatus among the plurality of nodes (see Howard at least fig. 1-8 and in particular fig. 5- 8); and
control processing for controlling movement of the assigned node based on the control information, wherein the control information generation processing includes generating control information for the assigned node and the first nodes based on the position information relating to the target in addition to the state information of each of the assigned node and the first nodes (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
2: whereinFirst named inventor: Masatsugu OgawaPage 3 the state information obtainment processing includes generating state information of each of the assigned node and the first nodes, by using an evaluation function for evaluating a degree of contribution of each of the assigned node and the first nodes existing at any position in such a way as to (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
3: wherein the control information generation processing includes generating the control information based on a result of comparison between information obtained with respect to the assigned node using the evaluation function and information obtained with respect to the first nodes using the evaluation function (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
4: wherein the control information generation processing includes generating the control information so that information obtained from the assigned node by applying the evaluation function becomes identical to information obtained from the first nodes by applying the evaluation function (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
6: wherein the state information obtainment processing includes applying, as the evaluation function, a function based on information representing presence probability of the target at any position (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
7: wherein the state information obtainment processing includes applying, as the evaluation function, a function based on a level of capability of detecting the target by the node (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
8: whereinFirst named inventor: Masatsugu OgawaPage 4 the control information generation processing includes generating, as the control information, information representing a movement direction and movement control amount of the assigned node (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
9: wherein the control information generation processing includes generating the control information based on a constraint on movement of the plurality of nodes (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
10: wherein the control information generation processing includes adjusting a movement control amount of the assigned node by considering, as the constraint on movement, an upper bound for the (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
11: wherein the control information generation processing includes adjusting a movement direction of the assigned node by considering, as the constraint on movement, a predetermined condition to be satisfied regarding situation of overlapping between a searchable range of the assigned node and searchable ranges of the first nodes (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
14: A control method for a control apparatus of a plurality of control apparatuses respectively controlling a plurality of nodes, by a computer apparatus, comprising: obtaining state information that represents a state related to a position of an assigned node being controlled by the control apparatus among the plurality of nodes, and first nodes being controlled by other control apparatuses respectively and being communicable with the control apparatus among the plurality of nodes; obtaining position information relating to a target to be searched by the plurality of nodes; generating control information for controlling movement of the assigned node based on the state information of each of the assigned node and the first nodes in such a way as to maximize, as to a finite search effort, a search probability at which the target is detected over all of a plurality of nodes including the assigned node, the first nodes, and second nodes being controlled by rest of control apparatuses respectively and being not communicable with the control apparatus among the plurality of nodes; and controlling movement of the assigned node based on the control information, wherein generating control information includes generating control information for the assigned node and the first nodes based on the position information relating to the target in addition to the state information of each of the assigned node and the first nodes (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).  
16: A computer-readable non-transitory storage medium storing a control program for a control apparatus of a plurality of control apparatuses respectively controlling a plurality of nodes, the program (see Howard at least fig. 1-8 and in particular fig. 5- 8 and Abstract and Par. 8-9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663